Citation Nr: 0120879	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  96-27 372A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for joint pain, claimed 
as due to an undiagnosed illness.  

2.  Entitlement to service connection for muscle pain, 
claimed as due to an undiagnosed illness.  

3.  Entitlement to service connection for abdominal pain, 
claimed as due to an undiagnosed illness.  

4.  Entitlement to service connection for fatigue, claimed as 
due to an undiagnosed illness.  

5.  Entitlement to service connection for a skin disorder, 
claimed as due to an undiagnosed illness.  

6.  Entitlement to service connection for a sleep disorder, 
claimed as due to an undiagnosed illness.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran's military service includes active duty from 
February 1991 to October 1991. This included service in 
Southwest Asia in support of Operation Desert Shield/Desert 
Storm.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision by the 
Regional Office and Insurance Center in Philadelphia, 
Pennsylvania.  

In June 1997, the veteran's claims folder was transferred to 
the RO in Pittsburgh, Pennsylvania.  

In December 1999, the Board remanded the case for additional 
development of the record.  

(The issues of service connection for joint pain, fatigue, a 
skin disorder and a sleep disorder are addressed in the 
Remand section of this document.)  



FINDINGS OF FACT

1.  The veteran currently is shown to have a symptom of 
muscle pain that likely developed in service.  

2.  The veteran currently is shown to have a symptom of 
abdominal pain that likely developed in service.  



CONCLUSIONS OF LAW

1.  The veteran's symptom of muscle pain is presumed to be 
due to an undiagnosed illness which was incurred in service.  
38 U.S.C.A. §§ 1110, 1117(a), 5107(a) (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.317 (2000); VAOPGCPREC 4-99 (May 
3, 1999).  

2.  The veteran's symptom of abdominal pain is presumed to be 
due to an undiagnosed illness which was incurred in service.  
38 U.S.C.A. §§ 1110, 1117(a), 5107(a) (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.317 (2000); VAOPGCPREC 4-99 (May 
3, 1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2001; and which by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  
"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to a physician, and other, non-medical indicators 
that are capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to, the following:  
(1) fatigue; (2) signs or symptoms involving skin; (3) 
headache; (4) muscle pain; (5) joint pain; (6) neurologic 
signs or symptoms; (7) neuropsychological signs or symptoms; 
(8) signs or symptoms involving the respiratory system (upper 
or lower); (9) sleep disturbances; (10) gastrointestinal 
signs or symptoms; (11) cardiovascular signs or symptoms; 
(12) abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).  

Compensation shall not be paid under this section if:  (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).  

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.  
38 C.F.R. § 3.317(d)(1).  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2).  

As an initial matter, the Board notes that the veteran's DD 
Form 214 reflects that she served in the Southwest Asia 
theater of operations during the Gulf War.


Muscle pain

An August 1994 VA clinical report reflects the veteran having 
complaints of low back and neck pain since her return from 
Southwest Asia.  

The veteran mentioned having joint pain in her February 1995 
claim for VA benefits.  In June 1995, a VA examiner diagnosed 
a stiff neck and stiffness over the interscapular region.  

A private medical report dated in March 1996 noted the 
veteran having diffuse complaints and right knee pain and 
crepitus.  The examiner, Dr. Guy, offered a diagnosis of 
patella femoral syndrome for the knee.  

In October 1996, two lay witnesses reported that the veteran 
had complaints of muscle pain since her return from Southwest 
Asia.  

During an August 1997 hearing, the veteran testified that her 
muscle pain complaints included her shoulders and her back.  

In October 1997, a VA neurology examiner and a VA examiner 
noted complaints of chronic neck and shoulder stiffness and 
lower back stiffness.  Tenderness in the occipital, trapezius 
and lower lumbar spine area were noted in the joints 
examination report.  An assessment of myalgia and chronic 
musculoskeletal pain was given.  

In a June 1998 statement, Dr. Guy opined that the veteran's 
symptoms might well be related to active service.  

In May 2000 a VA examination was conducted.  The examiner 
discussed the veteran's complaints of muscle pain.  All the 
tests were essentially normal.  The examiner concluded that 
the veteran had myalgia and noted that there was no objective 
evidence of organic rheumatologic disease.  

The evidence shows that the veteran has complained of muscle 
pain since service and has specifically asserted that the 
symptom of muscle pain started in service.  

The May 2000 examiner could not attribute the muscle pain to 
any diagnosed illness.  Indeed, no medical professional has 
attributed the veteran's muscle pain to any diagnosed 
illness.  

Thus, the Board finds that service connection is warranted 
for the veteran's symptom of muscle pain pursuant to 38 
U.S.C.A. § 1117.  


Abdominal pain

A careful review of the service medical record dated in 
August 1990 shows that the veteran had abdominal pain 
associated with menstrual cramps and complaints of stomach 
pain and stress/nervousness surrounding the death of a 
friend.  Continued complaints of abdominal and menstrual 
cramps were again noted in 1991 and 1992.  

A November 1992 VA echogram for possible ovarian cyst was 
negative, and a December 1992 VA report notes an assessment 
of abdominal pain of questionable etiology.  

A February 1994 VA Persian Gulf registry examination report 
was negative for any complaints of abdominal pain; however, a 
June 1994 VA gynecology consultation report notes complaint 
of dysmenorrhea over the previous three years.  The 
gynecology examination report itself was negative.  

The veteran next mentioned abdominal pain in her February 
1995 claim for VA benefits.  

During a June 1995 VA general medical examination, she 
reported having sharp abdominal pains and reported that she 
had developed severe cramps around her menstrual period.  The 
examiner offered several diagnoses, including dysmenorrhea.  
The examiner also reported that the cluster of reported 
symptoms suggested Persian Gulf symptoms and that a final 
conclusion concerning the etiology could not be made.  

In June 1995, a VA stomach examination report notes 
essentially the same findings.  

In October 1996, two lay witnesses corroborated the veteran's 
complaints of chronic aches and pains since her return from 
Southwest Asia.  

A January 1997 private medical report notes several weeks of 
mid epigastric pain which was described as classic peptic 
ulcer disease.  Prilosec was prescribed and no further peptic 
ulcer symptoms were noted.  

During her August 1997 hearing, the veteran testified that 
abdominal pain began in June 1992.  

A November 1997 VA gynecological examination report notes 
complaints of cramping and abdominal pain.  The examiner 
noted that the right lower quadrant was tender.  

The diagnoses were those of dysmenorrhea, right lower 
abdominal pain and back pain with no obvious gynecological 
source.  Endometriosis was mentioned as a possible etiology, 
although it was felt to be unlikely.  

In May 2000, another VA examination was conducted.  The 
examiner provided a detailed history of the veteran's 
abdominal pain complaints.  The veteran stated that the pain 
was in the lower portion of the abdomen and was worse with 
menses.  The examiner noted that she could not determine any 
attributable know gastroenterology diagnostic entity.  The 
examiner indicated that it did not appear that the veteran 
had gastroesophageal reflux disease, irritable bowel 
syndrome, peptic ulcer disease, gastric ulcer or any 
gastroenterological disease.  

The evidence shows that the veteran has complained of 
abdominal pain since service and has specifically asserted 
that the pain started in service.  

The May 2000 examiner specifically stated that the abdominal 
pain could not be attributed to any diagnosed illness.  

Thus, the Board finds that service connection is warranted 
for the veteran's symptom of abdominal pain pursuant to 
38 U.S.C.A. § 1117.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The RO has not had an opportunity to consider this new 
legislation with regard to the veteran's claims of service 
connection for muscle pain and abdominal pain.  However, in 
light of the favorable action taken hereinabove, no further 
assistance in developing the facts pertinent to these issues 
is required.  



ORDER

Service connection for the symptom of muscle pain due to an 
undiagnosed illness is granted.  

Service connection for the symptom of abdominal pain due to 
an undiagnosed illness is granted.  



REMAND

In the December 1999 Remand, the Board instructed the RO to 
take steps to  schedule the veteran for VA examinations in 
order ascertain the nature and likely etiology of the claimed 
symptoms manifested by joint pain and fatigue, skin disorder 
and sleep disorder.  

The physicians were supposed to deliver medical opinions as 
to whether the veteran's reported symptoms were attributable 
to a known diagnostic entity.  

The Board notes that the veteran underwent the requested 
examinations in April and May 2000.  The RO, however, did not 
ensure that the examiners completed the specific directive of 
the December 1999 Remand, because the examination reports did 
not include opinions as to whether it was at least as likely 
as not that the reported symptoms were attributable to a 
known diagnostic entity. 

A Remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

Thus, for these reasons this case must be remanded once again 
for compliance with the previous remand instructions.  

As noted, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); VA O.G.C. Prec. Op. No. 
16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  

In view of the foregoing, and given the duty to assist the 
veteran in the development of her claims, these issues are 
REMANDED to the RO for the following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
provide her the opportunity to submit any 
additional medical evidence or 
information, or further argument to 
support her claims of service connection 
for joint pain, a sleep disorder and a 
skin disorder, all as chronic 
disabilities resulting from an 
undiagnosed illness.  The veteran should 
also be requested to submit the names, 
addresses, and approximate dates of 
treatment of all health care providers, 
VA and non-VA, who have treated her for 
the claimed symptoms since service.  When 
the veteran responds, and provides any 
necessary authorizations, the named 
health care providers should be contacted 
and asked to provide copies of all 
clinical records documenting their 
treatment, which are not already in the 
claims folder.  Specifically noted in 
this regard are any records of ongoing 
treatment since the last examinations in 
April and May 2000.  The veteran should 
be afforded a reasonable amount of time 
to obtain and submit such evidence to the 
RO.  

2.  Upon completion of the above 
development, the RO should schedule the 
veteran for VA examinations that address 
disabilities relating to the claimed 
symptoms of joints and fatigue and the 
skin and sleep disorders.  The veteran 
and her representative should be notified 
of the date, time, and place of the 
examinations in writing.  The claims 
folder must be made available to and be 
reviewed by the examiners prior to the 
examinations and any specialist 
examinations should be conducted if 
indicated.  The physician or physicians 
conducting these examinations should note 
and detail all reported symptoms related 
to joint pain, fatigue, the skin and 
sleep problems, as well as information 
about the onset, frequency, duration and 
severity of all complaints.  The examiner 
should also indicate whether there are 
objective medical indications that the 
veteran is suffering from joint pain, 
fatigue, dry skin and a sleep disorder.  
Moreover, the specific joints about which 
any complaints are made should be 
identified, as well as the specific 
location of any skin complaints.  Then an 
opinion should be entered with respect to 
each joint about which complaints are 
made, as to whether it is at least as 
likely as not that it is attributable to 
a known diagnostic entity.  Likewise, an 
opinion should be entered as to whether 
any fatigue complaints and sleep disorder 
are at least as likely as not 
attributable to a known diagnostic 
entity, and whether any skin disorder 
present is at least as likely as not 
attributable to a known diagnostic 
entity.  All opinions expressed should be 
supported by reference to pertinent 
evidence. 

3.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

4.  After undertaking any additional 
development deemed appropriate, the RO 
should again review the appellant's 
claims.  The RO must consider the 
provisions of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317.  If the benefits 
sought on appeal are not granted, the 
veteran should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109, 112 (1995).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 



